Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-10 and 12 are pending in this application. Claims 1, 4, 6 and 10 are currently amended. Claims 2, 11 and 13-15 are cancelled. Claims 3, 5, 7-9 and 12 are original.

Response to Arguments
Applicant's arguments filed 01/10/2022 have been fully considered but they are not persuasive. While embodiment of fig.5 in Golubovic does not teach the new claim limitations of “wherein the input terminal, the output terminal, the ground terminal, and the central frame portion are coplanar”, the embodiment in fig.7D teaches that the input terminal, the output terminal, the ground terminal, and the central frame portion are coplanar. Therefore the arguments are not persuasive.
In the rejection below prior art Golubovic (US20070025044A1) is used, which is same as the previously used prior art Golubovic (CN101233585A).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Golubovic (US20070025044A1).
Regarding claim 1, Golubovic teaches a surge protection apparatus (i.e. composite electrical circuit protection device) (figs.2, 3 and 7A-7D), comprising: an input terminal (i.e. first device connector lead or pad 16) (figs. 2, 3 and 7A-7D); an output terminal (i.e. supply outlet lead 17) (figs. 2, 3 and 7A-7D) (e.g. portion of 17 that is not sandwiched between 12 and 14) (figs. 7B and 7D), the output terminal electrically coupled to the input terminal (implicit, as seen in figs. 2, 3 and 7A-7D); a ground terminal (i.e. power supply conductor and lead 18) (figs. 2 and 7A-7D), the ground terminal electrically coupled to the input terminal and the output terminal (implicit, as seen in figs.7B and 7D); a positive temperature coefficient (PTC) fuse (i.e. PPTC element 12) (figs. 2, 3 and 7A-7D), the PTC fuse connected in electrical series between the input terminal and the output terminal ([0034], presenting a very low series resistance between leads 16 and 17); a crowbar device (i.e. planar MOV element 14) (figs. 2, 3 and 7A-7D), the crowbar device electrically connected to the ground terminal and the output terminal ([0034], MOV element 14 presenting a very high parallel resistance between leads 17 and 18), wherein the crowbar device is in electrical series with the PTC fuse ([0033], PPTC element 12 and the MOV element 14 are electrically connected in series) between the input terminal and the ground 
Regarding claim 3, Golubovic teaches the surge protection apparatus of claim 1, wherein the PTC fuse comprises a PTC body (i.e. PPTC material layer 26) (figs.3&7A-7D), a first electrode (i.e. top foil layer 22) (figs.3&7A-7D) disposed on a first side of the PTC body (e.g. top .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Golubovic (US20070025044A1), and further in view of Mikolajczak (US20120127619A1).
Regarding claim 4, Golubovic teaches the surge protection apparatus of claim 1, further comprising a first connection (i.e. second connection) (see fig.1 below), the first connection electrically connected to the input terminal and the PTC fuse (implicit, as seen in fig.1 below), and a second connection (i.e. first connection) (see fig.1 below), the second connection 
Golubovic does not teach that the first and second connection is a clip.
Mikolajczak teaches in a similar field of endeavor of input power protection device, that it is conventional to use a clip (i.e. conductive clip 760) (fig.7A) to connect a crowbar device (i.e. zener diode 720) (fig.7A) to an output terminal (i.e. output terminal 704) (fig.7A). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the clip as connection means between input terminal, PTC fuse, crowbar device and output terminal in Golubovic, as taught by Mikolajczak, as it provides the advantage of configurable geometry and thermal mass.

    PNG
    media_image1.png
    267
    332
    media_image1.png
    Greyscale

Fig. 1: Annotated fig 7D from Golubovic (US20070025044A1)

Regarding claim 5, Golubovic and Mikolajczak teach the surge protection apparatus of claim 4, wherein the first clip and second clip comprise a bent structure (Mikolajczak, e.g. conductive clip 760 has a bent structure) (fig.7B).
Regarding claim 6, Golubovic and Mikolajczak teach the surge protection apparatus of claim 4, wherein the first clip is connected to the input terminal and the PTC fuse via a first conductive epoxy connection (Golubovic, e.g. connection between second connection and input terminal 16) (see fig.1 above) (Golubovic, [0023], In a related aspect, … connector lead also forming the connector element… conduction or non-conductive epoxy resin spacer material) and a second conductive epoxy connection (Golubovic, e.g. connection between second connection and PTC fuse 12) (see fig.1 above) ((Golubovic, [0023], In a related aspect, … connector lead also forming the connector element… conduction or non-conductive epoxy resin spacer material), respectively, and wherein the second clip is connected to the crowbar device and the ground terminal via a first solder connection (Golubovic, e.g. connection between first connection and crowbar device 14) (see fig.1 above) (Mikolajczak, [0103], one or more of the terminals may not be coupled to pins (as shown) or balls, but can be, or can be coupled to, a pad that can be soldered to a board) and a second solder connection (Golubovic, e.g. connection between first connection and ground terminal 18) (see fig.1 above) (Mikolajczak, [0103], one or more of the terminals may not be coupled to pins (as shown) or balls, but can be, or can be coupled to, a pad that can be soldered to a board).
Regarding claim 10, Golubovic teaches a method (i.e. Compound three terminal circuit protection device 70) (figs.7A-7D) of forming a surge protection apparatus (i.e. Compound three terminal circuit protection devices 11 and 70) (figs.2,3 & 7A-7D), comprising: providing an input terminal (i.e. first device connector lead or pad 16) (figs. 2, 3 and 7A-7D), an output terminal (i.e. supply outlet lead 17) (figs. 2, 3 and 7A-7D) (e.g. portion of 17 that is not sandwiched between 12 and 14) (figs. 7B and 7D), and a central frame portion (e.g. portion of 
Golubovic does not teach that the first and second connection is a clip. Golubovic also does not teach that the method of affixing is soldering.
Mikolajczak teaches in a similar field of endeavor of input power protection device, that it is conventional to use a clip (i.e. conductive clip 760) (fig.7A) to connect a crowbar device (i.e. zener diode 720) (fig.7A) to an output terminal (i.e. output terminal 704) (fig.7A). Mikolajczak also teaches soldering method to connect elements ([0103], one or more of the terminals may not be coupled to pins (as shown) or balls, but can be, or can be coupled to, a pad that can be soldered to a board).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the clip and soldering method as connection means between input terminal, PTC fuse, crowbar device and output terminal in Golubovic, as taught by Mikolajczak, as it provides the advantage of configurable geometry and thermal mass.
Regarding claim 12, Golubovic and Mikolajczak teach the method of claim 10, wherein the PTC fuse comprises: a PTC body (Golubovic, i.e. PPTC material layer 26) (figs.3&7A-7D), a first electrode (Golubovic, i.e. top foil layer 22) (figs.3&7A-7D) disposed on the first side of the PTC body (Golubovic, e.g. top side of PTC body 26) (figs.3&7A-7D), and a second electrode (Golubovic, i.e. Bottom foil layer 24) (figs.3&7A-7D) disposed on the second side of the PTC body (Golubovic, e.g. bottom side of PTC body 26) (figs.3&7A-7D).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Golubovic (US20070025044A1), and further in view of Lu (US20070217110A1).
Regarding claim 7, Golubovic teaches the surge protection apparatus of claim 1 further comprising an insert (i.e. thermal mass material 13) (figs.1&7B) disposed between the PTC fuse and the central frame portion (implicit, as seen in figs.1&7B), the insert thermally isolating the crowbar device from the PTC fuse ([0034], MOV element 14 generates considerable heat which is transferred in a controlled manner via a thermal mass 13 to the PPTC element 12).
Golubovic does not teach that the insert is ceramic.
In a similar field of endeavor of surge protection, Lu teaches ceramic insert (i.e. zinc oxide ceramic plate 6) (fig.1) in surge protection device (i.e. surge protector) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the ceramic plate as thermal mass material in Golubovic, as taught by Lu, as it provides the advantage of converting surge energy to heat energy and provide surge protection by dissipating heat.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Golubovic (US20070025044A1) and of Lu (US20070217110A1), and further in view Mikolajczak (US20120127619A1) and Whitney (US7180719B2).
Regarding claim 8, Golubovic and Lu teach the surge protection apparatus of claim 7, further comprising a second connection (i.e. second connection) (see fig.1 above) disposed on a first side of the central frame portion (e.g. second connection is on the top side of central frame 
Golubovic and Lu do not teach that the second connection and first connection are clips. Golubovic and Lu further do not teach the side is a lower side of the PTC fuse which faces the central frame portion.
Mikolajczak teaches in a similar field of endeavor of input power protection device, that it is conventional to use a clip (i.e. conductive clip 760) (fig.7A) to connect a crowbar device (i.e. zener diode 720) (fig.7A) to an output terminal (i.e. output terminal 704) (fig.7A).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the clip as connection means between input terminal, PTC fuse, crowbar device and output terminal in Golubovic and Lu, as taught by Mikolajczak, as it provides the advantage of configurable geometry and thermal mass.
Golubovic, Lu and Mikolajczak do not teach the side is a lower side of the PTC fuse which faces the central frame portion.
Whitney teaches in a similar field of endeavor of electrical circuit protection device, that it is conventional to have a lower side of PTC fuse (i.e. area 134 and 154) (fig.3) with input 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the input terminal on the side of PTC fuse facing the central frame portion in Golubovic, Lu and Mikolajczak, as taught by Whitney, as it provides the advantage of configurable geometry and wiring flexibility.
Regarding claim 9, Golubovic, Lu, Mikolajczak and Whitney teaches the surge protection apparatus of claim 8, wherein the PTC fuse comprises a PTC body (Golubovic, i.e. PPTC material layer 26) (figs.3&7A-7D), a first contact electrode (Golubovic, i.e. Bottom foil layer 24) (figs.3&7A-7D) (Whitney, i.e. area 134 and 154) (fig.3), and a second contact electrode (Golubovic, i.e. top foil layer 22) (figs.3&7A-7D), the first contact electrode being connected to the input terminal (Whitney, column 4 lines 22-23, V+ termination 120 is electrically connected to the PTC element 106 by electrode 134) and the second contact electrode being connected to the upper clip (Golubovic, e.g. top foil layer 22 connected to second connection) (figs.3&7A-7D and fig.1 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                           02/07/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839